Martin, J.,

delivered the opinion of the court.
The plaintiff, master of one of the defendants’ boats, sues for wages and advances.
The defendants claimed a set-off for the amount of a judgment obtained against them on account of the loss of a flatboat, ran down by the boat of which plaintiff was master. His claim was allowed, but the deduction was made; wherefore, he appealed.
His counsel urges that the District Court improperly over-. ruled his objection to the admission in evidence of the judgment as res inter alios acta. *' °
# The judge did not err: the judgment was admissible to •' . * . ,, t prove rem ipsam : i. e. that the money was recovered.
On the merits, the testimony shows the plaintiff was advised of the claim against the company, and of the neces-si ty of his attention to the disproval of it. He attempted to disprove it, but proved unsuccessful. The attempt was made by designating to the company’s counsel witnesses who might enable him to defeat the claim. He has, however, introduced a witness, who relates the circumstances which attended the loss of the flpt-boat, and who has expressed his opinion that it cannot be imputed to the plaintiff.
The District Court has given less weight to the opinion óf this witness, than to the fact he has related. Although the decision of the suit against the defendants, in a case in which the plaintiff was not a party, does not form res judicata against him; yet, as he was informed, and appeared to have felt that he had some interest to prevent the decision that ' 1 took place, and he exerted himself accordingly, it must *578exculpate the defendants from the imputation of collusion or negligence.
The present suit presented the plaintiff with a new opportunity to establish the fact that the flat-boat was lolt without J any neglect or fault being imputable to him. The decision of the District Court has been adverse to him. The question is one of fact, in which the opinion of the first' judge has always much weight with us. A close examination.of the evidence has resulted in the conviction that the plaintiff has no ground of complaint.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.